In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                          No. 12-510V
                                    Filed: November 5, 2014

* * * * * * * * * * * * * * * *                               UNPUBLISHED
JESSICA KELLNER,              *
                              *                               Special Master Gowen
           Petitioner,        *
                              *                               Joint Stipulation;
v.                            *                               Attorneys’ Fees and Costs;
                              *
SECRETARY OF HEALTH           *
AND HUMAN SERVICES,           *
                              *
           Respondent.        *
                              *
* * * * * * * * * * * * * * * *

Michael A. London, Douglas & London, P.C., New York, NY, for petitioner.
Lindsay Corliss, United States Department of Justice, Washington, DC, for respondent.

                     DECISION ON ATTORNEYS’ FEES AND COSTS1

        On August 14, 2012, Jessica Kellner (“petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006).
Petitioner alleged that as a result of receiving an influenza (“flu”) vaccine on November 18,
2009, she developed Guillain-Barre Syndrome (“GBS”). Petition at ¶¶ 2, 3. On April 16, 2014,
the parties filed a stipulation in which they agreed to an award of compensation to petitioner. On
April 17, 2014, the undersignd issued a Decision adopting the parties’ stipulation for an award.
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                 1
See Decision on J. Stip., filed Apr. 17, 2014.

        On November 3, 2014, the parties filed a stipulation concerning final attorneys’ fees and
costs. Petitioner requests a total award of attorneys’ fees and costs in the amount of $12,495.28.
Respondent does not object. In accordance with General Order #9, petitioner represents that she
has not personally incurred any costs in pursuit of this claim. See Stip of Final Attorneys’ Fees
and Costs at ¶ 3.

        The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C. §
300 aa-15(e). Based on the reasonableness of the parties’ stipulation, the undersigned GRANTS
the request for approval and payment of attorneys’ fees and costs.

       Accordingly, an award should be made as follows:

       (1) in the form of a check jointly payable to petitioner and to petitioner’s attorney,
       Michael A. London, of Douglas & London, P.C., in the amount of $12,495.28.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance herewith.3

       IT IS SO ORDERED.


                                                 s/ Thomas L. Gowen
                                                 Thomas L. Gowen
                                                 Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                   2